J-S37043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DAVID WAYNE NEGICH

                            Appellant                No. 1995 WDA 2015


                Appeal from the PCRA Order November 17, 2015
            In the Court of Common Pleas of Westmoreland County
              Criminal Division at No(s): CP-65-CR-0000473-2008


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

JUDGMENT ORDER BY LAZARUS, J.:                         FILED JULY 14, 2016

        David Wayne Negich appeals from the order, entered in the Court of

Common Pleas of Westmoreland County, denying his Post Conviction Relief

Act (PCRA) petition, following a hearing.1       Because Negich’s petition is

untimely and does not meet an exception to the PCRA time requirement, we

affirm.

        Generally, a petition for PCRA relief, including a second or subsequent

petition, must be filed within one year of the date the judgment is final. See

42 Pa.C.S.A. § 9545(b)(3); see also Commonwealth v. Alcorn, 703 A.2d
1054 (Pa. Super. 1997). There are, however, exceptions to the time

requirement.     See 42 Pa.C.S.A. § 9545(b)(1)(i),(ii), and (iii).   Where the

____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S37043-16



petition alleges, and the petitioner proves, that an exception to the time for

filing the petition is met, the petition will be considered timely.        These

exceptions include interference by government officials in the presentation of

the claim, after-discovered facts or evidence, and an after-recognized

constitutional right.     See Commonwealth v. Gamboa-Taylor, 753 A.2d
780, 783 (Pa. 2000). A PCRA petition invoking one of these exceptions must

“be filed within 60 days of the date the claims could have been presented.”

Id; see also 42 Pa.C.S.A. § 9545(b)(2). The timeliness requirements of the

PCRA are jurisdictional in nature and, accordingly, a PCRA court cannot hear

untimely petitions.      Commonwealth v. Robinson, 837 A.2d 1157 (Pa.

2003).

       For purposes of the PCRA, Negich’s judgment of sentence became final

on May 3, 2013, when the time expired for him to file a direct appeal from

his parole revocation sentence.          See 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P.

903(a). Therefore, he had until May 3, 2014, to file a timely PCRA petition.

Id. at § 9545(b)(1). Instantly, Negich did not file his petition until February

12, 2015;2 therefore, it is untimely.          Moreover, Negich does not invoke a

section 9545(b)(1) exception to overcome the untimely filing of his petition.


____________________________________________


2
 While Negich filed a motion titled, “Pro Se PCRA/Sentence Reconsideration”
on March 27, 2014, the court properly treated it as a motion to modify
sentence, and not a PCRA petition, wherein it alleged that his parole
sentence should be reduced.




                                           -2-
J-S37043-16



       The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 956 A.2d 978 (Pa. 2008). “Jurisdictional time

limits go to a court’s right or competency to adjudicate a controversy.” Id.

at 983.3 Accordingly, the PCRA court properly dismissed Negich’s petition.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2016




____________________________________________


3
  Although neither party has raised the issue of timeliness, an untimely
petition renders this Court without jurisdiction to afford relief.
Commonwealth v. Gandy, 38 A.3d 899 (Pa. Super. 2012). Even where
the PCRA court does not address the applicability of the PCRA timing
mandate, as is the case here, this Court will consider the issue sua sponte,
as it is a threshold question implicating our subject matter jurisdiction.
Commonwealth v. Pursell, 749 A.2d 911, 913-14 (Pa. 2000);
Commonwealth v. Fahy, 737 A.2d 214, 217 (Pa. 1999); Commonwealth
v. Yarris, 731 A.2d 581, 587 (Pa. 1999).



                                           -3-